       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 1 of 41




John F. Kurtz, Jr., ISB No. 2396
Dane Bolinger, ISB No. 9104
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5232
Email: jkurtz@hawleytroxell.com
        dbolinger@hawleytroxell.com

Attorneys for Plaintiff/Counter-Defendant


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

DICKINSON FROZEN FOODS, INC.,                Case No. 1:17-cv-00519-DCN

              Plaintiff/Counter-Defendant,
                                             DICKINSON FROZEN FOODS, INC.’S
vs.                                          MEMORANDUM IN SUPPORT OF ITS
                                             MOTION FOR RECONSIDERATION OF
FPS FOOD PROCESS SOLUTIONS                   THE COURT’S MAY 21, 2019
CORPORATION,                                 MEMORANDUM DECISION AND
                                             ORDER (DOCUMENT NUMBER 69)
              Defendant/Counter-Claimant.
                                             ORAL ARGUMENT REQUESTED




                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 2 of 41




                                            TABLE OF CONTENTS
                                                                                                                               Page

I.      INTRODUCTION AND SUMMARY OF THE ARGUMENT ................................. 1

II.     STANDARDS OF LAW ............................................................................................. 3

III.    ADDITIONAL BACKGROUND ............................................................................... 4

IV.     ARGUMENT ............................................................................................................... 5

        A.        The Jury Instruction Sanction Ordered by the Court Is
                  Tantamount to a Dismissal With Prejudice, Which Does Not
                  Appear to Be the Result Intended by the Court. .............................................. 5

                  1.         The Jury Instruction That FPS Would Have Been Able to
                             Prove That the Freezer Was Capable of Performing At the
                             Levels Specified by the Parties Agreement Would
                             Preclude the Jury from Finding that FPS Breached the
                             Parties’ Agreement. ............................................................................. 5

                  2.         The Court’s Discussion of the Reasons Supporting the
                             Order Indicates the Court Did Not Intend to Enter a Case-
                             Terminating Sanction. .......................................................................... 5

        B.        FPS Has Not Suffered Prejudice From the Current Condition of
                  the Freezer and the Reconfiguration of the Refrigeration System
                  Because There Is Accurate and Reliable Test Data Available to
                  Both FPS and Dickinson That Was Obtained Prior to the Filing of
                  the Lawsuit that Precludes Any Need for Additional Testing of
                  the Freezer or the Refrigeration System. ......................................................... 7

                  1.         The Inspection and Test by Taylor in November 2017
                             Was Not Done Because Dickinson Felt More Data Was
                             Necessary and FPS is Not Prejudiced by the Test
                             Conducted by Taylor. .......................................................................... 8

                  2.         The Deposition Testimony of Ford Confirms That Ford
                             Was Never Provided With the Data Obtained From Tests
                             Conducted During the Period From May Through
                             September 2017 and That the Additional Tests That Ford
                             Claimed Should Be Performed in His Declaration Have
                             Already Been Performed with Calibrated Instrumentation
                             Ensuring the Accuracy and Reliability of the Data. ............................ 9

                  3.         The Deficiencies Identified in the Refrigeration System
                             Were Systematically Identified and Eliminated. ............................... 17



                                                             -i-
                                                                                                          45670.0013.12171209.13
Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 3 of 41




       4.        The Test Data Obtained From May 2017 Through
                 September 2017 is Accurate and Reliable. ........................................ 18

       5.        There Are Numerous Design Deficiencies that Have Been
                 Identified by Taylor, Both a Refrigeration and Freezer
                 Design Expert, Without the Necessity of Testing.............................. 22

       6.        The Refrigeration System is Substantially the Same as
                 When the Freezer was Installed, and Ford Can Still Test
                 the Two Compressors. ....................................................................... 24

 C.    Additional Evidence and Further Clarification of the Reasons for
       Dickinson’s Decision to Install the GEA Freezer and Reconfigure
       the Refrigeration System Show that Dickinson Did Not Willfully
       or Culpably Destroy Evidence. ...................................................................... 25

       1.        The Court Was Unduly Influenced by Taylor’s Inspection
                 and Testing in November 2017. ......................................................... 25

       2.        The Court Was Unduly Influenced by Jason Kwok’s
                 Misleading Declaration, as the Record Now Shows that
                 FPS Was Actually Investigating the Adequacy of the
                 Refrigeration System Well Prior to the Lawsuit. ............................... 25

       3.        Dickinson’s Decision to Disassemble and Remove the
                 Freezer was Made Based on the Good-Faith Belief that
                 FPS Had Obtained All the Performance Data from the
                 Freezer that It Could Possibly Ever Need. ......................................... 27

       4.        The Court Was Unduly Influenced by Dickinson’s
                 Decision to Not Allow FPS to Observe the Disassembly
                 of the Freezer. .................................................................................... 30

       5.        The Court Was Unduly Influenced by Dickinson’s
                 Decision to Retain Possession of the Freezer. ................................... 31

 D.    Although Dickinson Contends That No Sanctions for Spoliation
       Are Appropriate in the Case, There Are Less Harsh Alternative
       Sanctions Available. ...................................................................................... 32

       1.        The Instruction is Overbroad in that it Awards FPS Relief
                 That Goes Far Beyond Its Theory That It Could Not
                 Evaluate the Refrigeration System. ................................................... 32

       2.        A “Non-Rebuttable Presumption” is Particularly Harsh
                 and is Not Supported by the Case Law. ............................................. 33




                                                 - ii -
                                                                                               45670.0013.12171209.13
     Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 4 of 41




      E.        This Court Should Allow Oral Argument and Should Consider
                Whether an Evidentiary Hearing or a Jury Instruction Conference
                Are Necessary. ............................................................................................... 34

V.    CONCLUSION.......................................................................................................... 35




                                                          - iii -
                                                                                                         45670.0013.12171209.13
          Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 5 of 41




                                            TABLE OF AUTHORITIES

                                                                                                                            Page
Cases

Apple Inc. v. Samsung Elecs. Co.,
       881 F. Supp. 2d 1132 (N.D. Cal. 2012)) ....................................................................... 6, 33

Apple Inc. v. Samsung Elecs. Co., Ltd.,
       888 F. Supp. 2d 976 (N.D. Cal. 2012) ........................................................................ 33, 34

Beck v. Test Masters Educ. Servs., Inc.,
       289 F.R.D. 374 (D.D.C. 2013).......................................................................................... 34

Beck v. Test Masters Educ. Servs., Inc.,
       No. CV 04-1391 (JDB), 2012 WL 10817176 (D.D.C. Sept. 25, 2012)........................... 34

Bracey v. Grondin,
       712 F.3d 1012 (7th Cir. 2013) ............................................................................................ 4

Diabetes Centers of Am., Inc. v. Healthpia Am., Inc.,
       CIV. H-06-3457, 2008 WL 336382 (S.D. Tex. Feb. 5, 2008) .......................................... 35

Gaffield v. Wal-Mart Stores E., LP,
       616 F. Supp. 2d 329 (N.D.N.Y. 2009) .............................................................................. 27

Green v. Ford Motor Co.,
       No. 1:08-CV-0163-LJM-TAB, 2008 WL 5070489 (S.D. Ind. Nov. 25, 2008) ................ 22

Hynix Semiconductor Inc. v. Rambus Inc.,
       645 F.3d 1336 (Fed. Cir. 2011) (overturning Hynix Semiconductor Inc. v. Rambus, Inc.,
       591 F. Supp. 2d 1038 (N.D. Cal. 2006) .............................................................................. 4

In re LLS Am., LLC,
       No. 09-06194-PCW11, 2013 WL 2896887, (Bankr. E.D. Wash. June 12, 2013) ........... 15

In re Oracle Corp. Sec. Litig.,
       627 F.3d 376 (9th Cir. 2010) ............................................................................................ 34

Jackson v. Jackson,
       67 Cal. 2d 245, 430 P.2d 289 (1967) ................................................................................ 33

Med. Lab. Mgmt. Consultants v. Am. Broad. Cos., Inc.,
      306 F.3d 806 (9th Cir. 2002) ............................................................................................ 19

Micron Tech., Inc. v. Rambus Inc.,
      917 F. Supp. 2d 300 (D. Del. 2013) .................................................................................... 4



                                                              - iv -
                                                                                                         45670.0013.12171209.13
          Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 6 of 41




Moussouris v. Microsoft Corp.,
      311 F. Supp. 3d 1223 (W.D. Wash. 2018)........................................................................ 15

Patton v. Wal-Mart Stores, Inc.,
       No. 2:12-CV-02142-GMN, 2013 WL 6158467 (D. Nev. Nov. 20, 2013). ........................ 3

Pension Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec.,
       685 F. Supp. 2d 456 (S.D.N.Y. 2010)............................................................................... 33

Rojas v. Marko Zaninovich, Inc.,
       No. 1:09-CV-00705 AWI, 2011 WL 4375297 (E.D. Cal. Sept. 19, 2011) ...................... 15

United States v. Westinghouse Elec. Corp.,
       648 F.2d 642 (9th Cir. 1981) .............................................................................................. 3

Statutes

IDAHO CODE ANN. § 28-2-711 ...................................................................................................... 31

Other Authorities

BLACK'S LAW DICTIONARY (11th ed. 2019).................................................................................. 33

John H. Wigmore, A Student’s Textbook of the Law of Evidence 454 (1935).............................. 33




                                                               -v-
                                                                                                          45670.0013.12171209.13
        Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 7 of 41




             I.       INTRODUCTION AND SUMMARY OF THE ARGUMENT

       Plaintiff Dickinson Frozen Foods, Inc. (“Dickinson”), respectfully submits this

Memorandum in Support of Its Motion for Reconsideration of this Court’s May 21, 2019

Memorandum Decision and Order (Dkt. No. 69) (the “Order”). At the time Defendant FPS Food

Process Solutions Corporation (“FPS”) filed its Motion for Sanctions for Spoliation of Evidence

(Dkt. 39) (“Motion”), discovery had only begun and no depositions had been taken. In fact, only

one deposition was completed by the time briefing closed. Dickinson has now completed

depositions of individuals who were personally involved in efforts to determine why the freezer

sold to Dickinson (“Freezer”) was not performing and has obtained other highly relevant

evidence not previously considered by the Court. The evidence proves the lack of prejudice to

FPS by Dickinson’s actions and shows that Dickinson does have reasonable explanations for its

conduct that the Court previously found indicated culpability on the part of Dickinson but were

not explained.

       Although the Court found that Dickinson did not act in bad faith and expressly stated in

its Order that “the Court is not persuaded that dismissal is appropriate here,” the sanction ordered

by Court was tantamount to a dismissal of Dickinson’s claim. In particular, the Court ordered it

will instruct the jury with a non-rebuttable inference, in relevant part, that:
                  As a result of this spoliation, you are to presume that had Dickinson not
                  destroyed the FPS Freezer and Refrigeration System, FPS would have been
                  able to prove that the FPS Freezer was capable of performing at the levels
                  specified by the Parties’ Agreement.

(Dkt. 69 at p. 39.)

       Dickinson’s claim in this case is that FPS breached the Parties’ Agreement by failing to

install a freezer that would freeze 8,000 pounds of potatoes per hour for 20-22 hours per day as

specified in the Parties’ Agreement. In particular, Dickinson is prepared to introduce expert

testimony that the Freezer was not performing and would never have been capable of performing

at the levels specified in the Parties’ Agreement because of several significant deficiencies in the

design of the Freezer. Thus, by following the jury instruction, the jury will be prohibited from



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 1
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 8 of 41




finding that FPS breached the Parties’ Agreement. However, the Court’s reasoning discussed in

the Order strongly suggests the Court did not intend to issue a sanction that will prevent

Dickinson from prevailing on its claims. A reconsideration of the Order is appropriate for that

reason alone.

       The Court also found that FPS was prejudiced by the fact that Dickinson disassembled

the Freezer and altered the Refrigeration System. In particular, the Court appeared to be

persuaded by the Declaration of Eduardo Ford, FPS’s expert witness, in which he stated that

additional testing was necessary. Dickinson has now taken Ford’s deposition as well as the
depositions of the engineers who conducted tests and have explained in detail why the tests

already performed are accurate and reliable. Dickinson was also able to obtain highly relevant

documents through discovery from the third-parties involved in the effort to determine the

reasons why the Freezer was not able to meet contract specifications and whether there were any

deficiencies in the Refrigeration System. Ford testified that he was never provided with the data

obtained from tests conducted during the period when the Freezer was installed and operational.

Dickinson has also provided additional expert evidence in the Declaration of Charles Taylor, in

which he further explains complex engineering principles relevant to the Motion and why the

additional testing suggested by Ford has already been completed or is otherwise unnecessary.

The record in this case now includes undisputed facts strongly supporting the conclusion that

FPS is not prejudiced by its stated need to conduct additional testing or for any other reason.

       The Court also found that Dickinson “significantly altered the Refrigeration System” and

suggested that those alterations made it impossible for FPS to test the Refrigeration System for

relevant data. Dickinson has supplemented the record to demonstrate that, contrary to FPS’s

assertion, the Refrigeration System remains substantially the same as it was when the Freezer

was installed, including the fact that both compressors remain installed and are fully operational.

Indeed, per multiple witnesses, FPS could test the capacity and performance capabilities of both

compressors on the Refrigeration System to this very day.




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 2
                                                                                45670.0013.12171209.13
        Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 9 of 41




       The Court also found that after the Freezer was removed, it suffered damage that

prevented FPS from collecting data on it. However, the record evidence shows that most of

FPS’s complained-of “damage” pre-existed Dickinson’s removal process and was caused, not by

Dickinson, but by FPS’s faulty design of the Freezer. More importantly, none of the alleged

“damage” to the Freezer itself is relevant here because none of it relates to Dickinson’s defective

design theory or prevents FPS from mounting its theory of the case.

       Dickinson has also supplemented the record to more fully explain the reasons for its

actions demonstrating that Dickinson’s actions were not culpable. Based on all of the available
evidence in this record, Dickinson submits that the Court will find either no sanctions or

substantially less harsh sanctions are appropriate.

                                  II.     STANDARDS OF LAW

       As discussed in prior email correspondence to the Court, the Court’s Order is an

interlocutory order, and therefore, this Court has the authority to revisit it for any sufficient

reason. See United States v. Westinghouse Elec. Corp., 648 F.2d 642, 651 (9th Cir. 1981)

(“[O]rders imposing sanctions under Rule 37 are interlocutory.”). Federal courts have routinely

found that the standard for granting a motion to reconsider an interlocutory order, such as orders

regarding spoliation sanctions, are governed by Rule 54(b) and are reviewed under the court’s

“inherent procedural power to reconsider, rescind, or modify an interlocutory order for cause

seen by it to be sufficient.” Patton v. Wal-Mart Stores, Inc., No. 2:12-CV-02142-GMN, 2013

WL 6158467, at *1 n.2 (D. Nev. Nov. 20, 2013).1

       In the Order, the Court held that a “finding of spoliation shifts the burden of proof ‘to the

guilty party to show that no prejudice resulted from the spoliation’ because that party ‘is in a

much better position to show what was destroyed and should not be able to benefit from its

wrongdoing.’ Apple Inc. v. Samsung, 888 F. Supp. 2d 976, 998 (N.D. Cal. 2012).” (Dkt. 69 at p.

1 On  June 13, 2019, at the request of this Court’s clerk, Dickinson submitted an email with its
position regarding the applicable standard for a Motion for Reconsideration. (See Dkt. 74-2,
Bolinger Decl. at ¶ 19, Exh. H.) Dickinson respectfully incorporates those legal standards by
reference as if set forth in full herein.


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 3
                                                                                   45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 10 of 41




28.) While the Apple case does support that position, Dickinson believes that Apple’s burden-

shifting holding has been overturned and is poorly decided. See Hynix Semiconductor Inc. v.

Rambus Inc., 645 F.3d 1336, 1341 (Fed. Cir. 2011) (overturning Hynix Semiconductor Inc. v.

Rambus, Inc., 591 F. Supp. 2d 1038, 1060 (N.D. Cal. 2006), the authority relied upon in Apple

for the burden-shifting principle.) Moreover, Dickinson could locate no authority from the U.S.

Court of Appeals for the Ninth Circuit recognizing the burden-shifting rule, and there appears to

be little support for it in the other federal appellate courts. See e.g. Bracey v. Grondin, 712 F.3d

1012, 1019 (7th Cir. 2013) (affirming trial court’s refusal to shift the burden to the allegedly
spoliating party, and noting, “The mere fact that some evidence remained unavailable to [the

party asserting spoliation] does not lessen his burden of proof.”)2 Accordingly, Dickinson

respectfully reserves all rights and arguments that FPS bears the burden of proving all elements

of a spoliation claim. However, as discussed below, Dickinson has demonstrated with substantial

record evidence that FPS suffered no prejudice, and therefore, while Dickinson disputes that it

carries the burden, it has now met that burden.

                            III.    ADDITIONAL BACKGROUND

       As the Court is no doubt aware, this case and the present dispute involve complicated

issues of industrial refrigeration and freezer engineering and design. With this present motion,

Dickinson submits the Declaration of its refrigeration and freezer engineering expert, Charles R.

Taylor. (See Taylor Decl.) Taylor’s Declaration sets forth detailed additional points regarding

some of the important engineering principles at issue in this case. For efficiency’s sake,

Dickinson refers the court to those materials for additional information.




2 Some federal district courts have held that when the court finds that the spoliating party acted
in bad faith, then the burden of proof shifts to the spoliating party to demonstrate an absence of
prejudice. See e.g. Micron Tech., Inc. v. Rambus Inc., 917 F. Supp. 2d 300, 319 (D. Del. 2013).
However, the Court here expressly found that Dickinson did not act in bad faith, making it
inappropriate to shift the burden here.


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 4
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 11 of 41




                                       IV.    ARGUMENT
A.     The Jury Instruction Sanction Ordered by the Court Is Tantamount to a Dismissal
       With Prejudice, Which Does Not Appear to Be the Result Intended by the Court.
       1.    The Jury Instruction That FPS Would Have Been Able to Prove That the
             Freezer Was Capable of Performing At the Levels Specified by the Parties
             Agreement Would Preclude the Jury from Finding that FPS Breached the
             Parties’ Agreement.

       The Court found that Dickinson did not act in bad faith and expressly stated in its Order

that “the Court is not persuaded that dismissal is appropriate here.” (Dkt. 69 at pp. 36-37).

Similarly, the Court stated it would be inappropriate to bar Dickinson from presenting evidence

about the Freezer and the Refrigeration System because that would “negat[e] the need for a trial”

and, “[e]xcluding any evidence regarding the destroyed evidence would thus be tantamount to

dismissal, which the Court has already determined is not warranted.” (Dkt. 69 at pp. 37-38.)

       However, the jury instruction sanction is tantamount to a dismissal of Dickinson’s claims.

The Court ordered it will instruct the jury with a non-rebuttable inference, in relevant part:
               As a result of this spoliation, you are to presume that had Dickinson not
               destroyed the FPS Freezer and Refrigeration System, FPS would have been
               able to prove that the FPS Freezer was capable of performing at the levels
               specified by the Parties’ Agreement.

(Dkt. 69 at p. 39.)

       Dickinson’s claim in this case is that FPS breached the Parties’ Agreement because the

Freezer was never capable of freezing 8,000 pounds per hour to 0° for 20-22 hours per day

because of significant deficiencies in the design of the Freezer that could not be corrected. Thus,

if the jury is required to presume (and Dickinson cannot rebut that presumption) that “FPS would

have been able to prove that the Freezer was capable of performing at levels specified by the

Parties Agreement,” the jury must find against Dickinson.
       2.      The Court’s Discussion of the Reasons Supporting the Order Indicates the
               Court Did Not Intend to Enter a Case-Terminating Sanction.

       Despite the harshness of the jury instruction, other portions of the Court’s decision

strongly indicate that the Court did not intend to enter a case-terminating sanction against




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 5
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 12 of 41




Dickinson. The Court found that FPS never objected to removal of the Freezer after Dickinson

served the Complaint and advised FPS of the precise date of removal, stating in relevant part:
               Despite multiple subsequent communications between counsel, FPS never
               objected to the removal. While the Court determined such notification did not
               provide FPS with an adequate opportunity to inspect the FPS Freezer, FPS
               does not attempt to explain, much less even acknowledge, its apparent failure
               to take any steps to prevent removal and disassembly when it had notice of
               Dickinson’s intent to do so. Because it had already been served with
               Dickinson’s Complaint and had notice of the precise date the unit would be
               removed, FPS’s failure to request that Dickinson refrain from removal until
               FPS’s expert could conduct an inspection weighs against the harsh sanction of
               dismissal.
(Dkt. 69 at pp. 33-34.)

       The Order also envisions that the jury should be allowed to hear the evidence and decide

the case. (See Dkt. 69 at pp. 30-31. (“there is also a great deal of data regarding the FPS Freezer

and Refrigeration System obtained by both parties before the unit was disassembled. . . . Such

evidence will undoubtedly be supplemented at trial. Thus, although FPS has been prejudiced by

Dickinson’s conduct, it is not without evidence to support its claims.”)). The Court also

acknowledged Dickinson’s position that it acted from a desire to mitigate damages. (Dkt. 69 at

32 (“The Court certainly understands Dickinson’s need to remove the FPS Freezer to make room

for the new GEA freezer, and to alter the Refrigeration System to support the GEA freezer in

order to resume desired levels of production and mitigate damages.”)). The Court also found and

repeatedly noted that Dickinson did not act in bad faith, and found that Dickinson did not

“mount[] a knowing and concerted effort to destroy the FPS Freezer.” (Dkt. 69 at 35-37, 40.) The

Court also stated that a “drastic” sanction would be inappropriate under the circumstances. (Id. at

40, quoting Apple Inc. v. Samsung Elecs. Co., 881 F. Supp. 2d 1132, 1150 (N.D. Cal. 2012)).

       The language of the jury instruction quoted above is identical to the language proposed

by FPS in its Memorandum. (Dkt. 39-1 at p. 20). FPS described that language as: “This least

severe of the available spoliation sanctions does not fully cure the prejudice, but it at least puts

FPS on a slightly more level playing field and prevents Dickinson from entirely profiting from




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 6
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 13 of 41




its discovery abuses.” (Id.) However, the jury instruction does not merely result in a slightly

more level playing field to FPS: it is instead “game over” for Dickinson.

       The Court’s reasoning discussed in the Order strongly suggests the Court did not intend

to issue a sanction that will completely bars Dickinson from prevailing on its claims. A

reconsideration of the Order is appropriate for that reason alone.
B.     FPS Has Not Suffered Prejudice From the Current Condition of the Freezer and the
       Reconfiguration of the Refrigeration System Because There Is Accurate and
       Reliable Test Data Available to Both FPS and Dickinson That Was Obtained Prior
       to the Filing of the Lawsuit that Precludes Any Need for Additional Testing of the
       Freezer or the Refrigeration System.

       As the Court clearly recognized in the Order, the severity of the sanction depends in

substantial part on the amount of prejudice suffered by the other party from the spoliation. At the

time the briefing was filed for the Motion, the parties were in the early stages of discovery and

only the deposition of James Peterson had been taken. Since then, numerous depositions have

been taken and documents have been produced clearly showing that accurate and reliable test

data exists obtained from testing performed from May through September 2017.

       Since the Order, Dickinson has taken the deposition of Eduardo Ford, FPS’s refrigeration

system expert whose declaration was filed in support of the Motion in which Ford claimed that

FPS was precluded from conducting necessary tests as a result of the disassembly of the Freezer

and the reconfiguration of portions of the Refrigeration System. However, in his deposition, Ford

admitted that he had not been provided with or made aware of almost all of the accurate and

reliable test data obtained from May to September 2017. Thus, Ford’s declaration that additional

testing was necessary was made without any knowledge or analysis of the test data that already

existed, and that data was never provided to Ford by FPS. For that reason alone, Ford’s

assertions that additional testing is necessary should be given little or no consideration.

       Moreover, the same tests that Ford suggests should be performed were performed during

May through September 2017. As Taylor has explained, there is no reason to believe that any of

the tests suggested by Ford, if properly conducted, would be different from the data already



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 7
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 14 of 41




available. As discussed below, there is substantial evidence in this record showing that FPS has

not been prejudiced because Ford cannot conduct the testing referenced in his declaration.
       1.      The Inspection and Test by Taylor in November 2017 Was Not Done Because
               Dickinson Felt More Data Was Necessary and FPS is Not Prejudiced by the
               Test Conducted by Taylor.

       The Court seemed particularly concerned about prejudice to FPS because Taylor

conducted a test on the Freezer before it was disassembled, stating in relevant part as follows:
               Clearly, Dickinson felt more data was necessary to prosecute its claims, as
               Dickinson’s expert, Taylor, inspected the FPS Freezer and Refrigeration
               System after the relationship between the parties deteriorated to the point
               where litigation was imminent, and also ran additional tests on January 8,
               2018—just five days before Dickinson disassembled the unit. Dkt. 46-1, at 4,
               18. FPS has been prejudiced because Dickinson’s expert had the opportunity
               to run tests and analyze the FPS Freezer and Refrigeration System as it existed
               at the time the Complaint was filed, while FPS’s expert cannot.
(Dkt. 69 at 28-29.)

       First, Taylor’s only visit to Sugar City occurred on November 18, 2017, which was the

only day that Taylor conducted a test. Taylor’s reference in his expert report to a January 8, 2018

visit to the site was made in error. (Taylor Decl. at ¶¶ 163-168.) Second, there is no support for

the Court’s conclusion that “Dickinson felt more data was necessary to prosecute its claims.” No

one from Dickinson ever suggested that Taylor should gather more data. (Schossberger Decl. at

¶¶ 30-32.) Taylor’s site visit was made primarily to get background information and for Taylor

to meet some of Dickinson’s representatives. (Taylor Decl. at ¶ 166; Schossberger Decl. at ¶ 31.)

Taylor gathered data on his own accord. (Taylor Decl. at ¶ 167; Schossberger Decl. at ¶¶ 31-38.)

       At that time, Taylor was not aware of all of the substantial data that had been gathered by

Nestle, Kemper, Colmac, and FPS from May through September 2017. (Taylor Decl. at ¶¶ 165-

167.) After reviewing that data, Taylor has confirmed that the data obtained from the test he

performed, which only took approximately thirty minutes, was merely duplicative and not

necessary to support his expert opinions. (Id. at ¶ 167.) Thus, any prejudice to FPS can be easily

eliminated by not allowing Taylor to testify about the test he conducted at his site visit.




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 8
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 15 of 41




       2.      The Deposition Testimony of Ford Confirms That Ford Was Never Provided
               With the Data Obtained From Tests Conducted During the Period From May
               Through September 2017 and That the Additional Tests That Ford Claimed
               Should Be Performed in His Declaration Have Already Been Performed with
               Calibrated Instrumentation Ensuring the Accuracy and Reliability of the Data.

       In support of its Motion, FPS relied almost exclusively on the Declaration of Ford to

support its argument that FPS has suffered prejudice because of Dickinson’s disassembly of the

Freezer and reconfiguration of the Refrigeration System. In particular, Ford suggested in

paragraphs 20-27 of his Declaration (Dkt. 40) that he was prohibited from conducting tests on

the Refrigeration System to determine whether the Refrigeration System was capable of
providing the contract specifications of 210 TR and -40° at the coil. However, it is now clear

from Ford’s deposition testimony, that those tests have either already been performed or are

unnecessary.

       Furthermore, as discussed in detail below, it is now demonstrated by Ford’s deposition

testimony, that he was never provided with, and therefore, did not review the substantial accurate

and reliable data that was obtained by conducting well recognized engineering tests conducted

during May 2017 through September 2017 that were considered appropriate by Nestle

representatives, Kemper representatives, Colmac, FPS’s consultant James Peterson, and FPS to

determine whether the Refrigeration System was meeting contract specifications. (See Bolinger

Decl., Exh. PPP, Ford Depo. at 74:22-25.)

       Ford testified that he reviewed the Colmac data from June 2017 and acknowledged that

the Colmac data was reliable and accurate. (Id., Exh. PPP, Ford Depo. at 90:21-91:3.) Ford

expressed familiarity with the testing procedure used by Colmac on June 21, 2017 that was

overseen by FPS and acknowledged there was adequate instrumentation and accuracy of the

data. (Id., Exh. PPP, Ford Depo. at 91:5-14, 92:2-15.) Ford admitted that, based off of the

Colmac Coil data, the Refrigeration System was able to provide 210 TR and reach -40° F at the

coils. (Id., Exh. PPP, Ford Depo. at 89:25-90:13.)

       However, Ford was not aware of the data that was obtained and provided to FPS from

tests conducted by Colmac on September 20 and 21, 2017 that Peterson relied upon in


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 9
                                                                               45670.0013.12171209.13
        Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 16 of 41




concluding that the Refrigeration System was meeting the contract specifications. That data and

all of the other data gathered from May through September 2017 was never provided to Ford by

FPS. (Id., Exh. PPP, Ford Depo. at 230:24-234:11; Exhs. HHHH to MMMM, Depo. Exs. 224-

233.)

        Ford was never provided with the data gathered by Kemper during tests on May 31,

2017, June 1, 2017, June 21, 2017 and September 20-22, 2017, although he did review the report

prepared by Kemper on September 26, 2017 summarizing the data gathered on September 22,

2017. (Id., Exh. PPP, Ford Depo. at 224:11-227:14; Exhs. Exhs. DDDD to FFFF, Depo. Exs.
217-219; Exh. GGGG, Depo. Ex. 221.) Ford dismissed the Kemper data as not reliable based on

his erroneous conclusion that the tests had not been performed with calibrated instrumentation.

However, Ford acknowledged that if a GEA representative had calibrated the compressor, that it

would not have been necessary for a third party to perform another calibration. (Id., Exh. PPP,

Ford Depo. at 140:21-141:8.). As discussed below, the record in this case now shows that the

instrumentation used by Kemper and Colmac was properly calibrated and that the test data that

Ford never considered is both reliable and accurate.

        Ford was retained as an expert witness in this case on September 5, 2018. (Id., Exh. PPP,

Ford Depo. at 10:8-10.) Ford considers himself an expert in refrigeration systems, but not in the

design of freezers. (Id., Exh. PPP, Ford Depo. at 25:24-26:8.) Ford has never designed a freezer.

(Id.)

        Ford never considered how many hours per day the Freezer should operate in the

intended duty. Ford described the “intended duty” of the Freezer as 8,000 pounds per hour of

diced and shredded potato from an infeed temperature of 130° to an equilibrated temperature of

0°. (Id., Exh. PPP, Ford Depo. at 202:12-25.) Ford did not have an understanding of what

Dickinson was experiencing with respect to the operation of the Freezer that caused Dickinson’s

dissatisfaction, other than not freezing 8,000 pounds per hour and seeing a need for regular

defrost. (Id., Exh. PPP, Ford Depo. at 203:1-10.) Ford admitted in his deposition that he did not




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 10
                                                                               45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 17 of 41




have any idea how many hours per day the Freezer was to operate at 8,000 pounds per hour. (Id.,

Exh. PPP, Ford Depo. at 36:8-18.)

       As discussed below, accurate and reliable data was obtained from tests that were done by

Colmac and Kemper with the involvement of FPS during the period from May through

September 2017. The same tests that Ford vaguely referred to in his Declaration have already

been performed with calibrated instruments and equipment to assure the reliability and accuracy

of the data obtained from those tests. As explained by Taylor, there is no reason to believe the

proper performance of additional tests would obtain any different results. (Taylor Decl. at ¶ 180.)
       It is now clear in the record that Ford was never provided with and, therefore never

considered, the accurate and reliable data that was gathered from May through September 2017

that FPS knew existed. FPS should not be allowed to withhold that reliable and accurate data

from Ford, thereby causing Ford to claim that additional testing is necessary. There is no support

for the conclusion that FPS was prejudiced because Ford was not able to perform more tests.

       The lack of prejudice to FPS is further demonstrated by Ford’s admission in his

deposition that it is not necessary for him to conduct any of the identified tests to testify under

oath to each of the four opinions in his expert reports. (Bolinger Decl., Exh. PPP, Ford Depo. at

47:21-48:4.) Ford explained that he was able to arrive at his first opinion that the Refrigeration

System provided by Kemper to support the Freezer was not properly designed and engineered to

provide the FPS duty requirement of 210 TR at -40° F. SST at the coils by making engineering

calculations that did not require testing. (Id., Exh. PPP, Ford Depo. at 80:17-85:2.)

       Ford explained that his first opinion was focused on whether the GEA 800 GLX

compressor had the capacity to provide 210 TR. Ford was able to make calculations using the

compressor manufacturer’s rating system to determine that the compressor by itself was not

capable of providing 210 TR. (Id., Exh. PPP, Ford Depo. at 165:7-166:6.) Ford calculated the

700 HP Compressor as having a capacity of 175.8 TR. (Id., Exh. PPP, Ford Depo. at 169:12-15.)

Dickinson does not dispute Ford’s calculations or his conclusion, but does contend that Ford’s




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 11
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 18 of 41




opinion has little relevance because any under capacity of the GEA 800 GLX compressor was

addressed in 2016 when Dickinson reinstalled a second compressor.

       Ford did not address in his expert report whether the addition of the second compressor,

that was reinstalled at Dickinson’s Sugar City factory at the end of 2016 and used in tandem with

the GEA 800 GLX, would allow the Refrigeration System to meet specifications. (Id., Exh. PPP,

Ford Depo. at 80:17-85:2.) However, Ford did calculate the capacity of the second compressor

and found that with the use of the slide valve adjustments on both compressors, the combined

capacity is 175.8 TR plus 149.7 TR for a total of 325.5 TR. (Id., Exh. PPP, Ford Depo. at
166:18-171:24.)

       Ford’s second opinion is that Dickinson’s personnel did not operate the Freezer properly

to avoid moisture-laden air and water from entering the Freezer. Ford has never identified a test

that could be used to test his theory. Moreover, when FPS suggested Dickinson’s operation of

the Freezer was causing problems, tests were performed during which Dickinson personnel were

prohibited from operating the Freezer in the manner identified by FPS and the results did not

change. (See Id., Exh. KK, Provard Depo. at 235:11-236:20.)

       Ford’s third opinion is that the original Refrigeration System had problems caused by

using the wrong lubricating oil and not having properly sized suction risers. However, Ford

admitted in his deposition that no testing was needed for the lubricating oil issue because the

issue was resolved a few months after Nestle became involved. (Id., Exh. PPP, Ford Depo. at

177:17-178:13, 254:2-25.)

       Ford also acknowledged that he was able to calculate that the suction risers should have

been four inches in diameter, rather than five inches in diameter. (Id., Exh. PPP, Ford Depo. at

175:1-22.) However, this issue is not in dispute. (Id., Exh. PPP, Ford Depo. at 176:19-177:16.)

As Ford testified, Taylor and Ford are essentially in agreement about the effect of suction risers.

(Id., Exh. PPP, Ford Depo. at 175:1-22.)

       Ford’s fourth opinion is his response to an issue identified by Nestle that the Freezer

should have included two more coils. Ford did not do any independent analysis of the design of


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 12
                                                                                45670.0013.12171209.13
        Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 19 of 41




the Freezer other than addressing that issue. (Id., Exh. PPP, Ford Depo. at 196:2-14; 197:12-15).

However, no testing is needed to address this issue. Dickinson does not claim in this case that the

Freezer should have had two more coils. (Taylor Decl. at ¶ 136.)

        As discussed above, it is clear from the Order that the Court was influenced by the fact

that Taylor conducted a test in November 2017, thereby gaining an unfair advantage. Ford did

review the results of Taylor’s test and correctly stated that Taylor was only reading data for 23

minutes on one day. (Bolinger Decl., Exh. PPP, Ford Depo. at 131:2-132:2.) Ford then testified:

“So, I don’t know that his tests were sufficiently conclusive to arrive at the conclusion that the
freezer required more than 210 tons that it required over 325 tons of refrigeration.” (Id.) Thus, it

certainly appears that Ford will claim the Taylor test is not accurate or reliable. Moreover, any

unfair advantage from that test can be addressed by precluding Taylor from testifying about that

test.

        During his deposition, Ford was questioned about paragraphs 20 to 27 of his Declaration,

which the Court appeared to rely upon in concluding that FPS was prejudiced because Ford was

not able to conduct the tests that he identified. His responses provide further support for the

conclusion that additional tests are unnecessary and that FPS has not been prejudiced.

        The Court quoted from Paragraphs 20-23 of Ford’s Declaration at the top of page 12.

However, in his deposition Ford clarified that the “significant meaningful discrepancies [that]

exist within the various paper records” was merely that the drawings of Freezer and the

Refrigeration System that was originally installed are different than the GEA Freezer and

reconfigured Refrigeration System, which is the system Ford saw on October 16, 2018, shortly

after being retained by FPS. (Id., Exh. PPP, Ford Depo. at 95:14-98:20.). Thus, Ford was not

suggesting that the detailed plans and drawings of both the Freezer and the Refrigeration System

originally installed to support the Freezer no longer existed. (See id.)

        In Paragraph 23, Ford stated that he would have engaged a third party certifier to

calibrate the refrigeration infrastructure. As discussed above, Ford acknowledged in his

deposition that the Colmac data was accurate and reliable and acknowledged that if a GEA


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 13
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 20 of 41




representative had calibrated the compressor, which the record now shows was done, that

additional calibration would not have been necessary. There is nothing in this record supporting

a conclusion that FPS has been prejudiced by a lack of calibration.

       In Paragraphs 24 through 27, Ford makes conclusory statements about how he would

have run tests on the Freezer interfacing with the Refrigeration System under controlled

conditions without providing any explanation of how those tests would be conducted or how the

contemplated tests would be different from the testing that occurred from May to September

2017. However, when Ford was examined in his deposition two things were apparent. First, the
only tests that he could identify were already performed during May to September 2017, and

second that Ford could not identify a test that still needed to be performed. For example, Ford

testified “I perhaps would have been able to explain where the load [in excess of 210 TR] was

coming from and why it was occurring.” (Id., Exh. PPP, Ford Depo. at 136:3-16.) However,

when asked to identify the test that he would have performed to make that determination, Ford

stated: “That’s very specific. At this point, I can’t tell you exactly what specific test I would have

conducted had I had the opportunity to test the freezer at that time.” (Id., Exh. PPP, Ford Depo.

at 137:6-11.)

       In Paragraph 24 of his Declaration, Ford stated: “I would have run the FPS Freezer

attached to the refrigeration infrastructure under controlled conditions to identify any and all

deficiencies occurring between the refrigeration system and the FPS Freezer interfacing

together.” The controlled conditions that Ford was referring to was running the system at 8,000

pounds per hour with the product entering the Freezer at 130°. (Id., Exh. PPP, Ford Depo. at

145:20-147:15.) However, the record in this case clearly shows that the tests in May to

September 2017 were conducted in that manner.

       Ford also admitted that he would not have conducted any of the testing personally.

Instead, he said that the parties would have agreed to a written protocol and then have an

independent third party conduct the test. (Id., Exh. PPP, Ford Depo. at 149:1-150:8.) When asked

about his statement in Paragraph 26 of his Declaration that he would have “tested the FPS


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 14
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 21 of 41




Freezer independently from the refrigeration infrastructure for inefficiencies,” he simply

responded that he would have run the freezer under controlled conditions measuring entering and

leaving temperatures from the freezer. (Id., Exh. PPP, Ford Depo. at 152:4-24.) All of the tests

conducted from May to September 2017 involved such measurements. When asked what the

name of the test he was suggesting, Ford was not able to provide one and then stated again that

he would not have performed the test, he would have reached an agreement with Dickinson’s

expert and established a written protocol for an independent third party to conduct the test. (Id.,

Exh. PPP, Ford Depo. at 153:1-20.)
        Finally, when questioned about his statement in Paragraph 27 of his Declaration that he

would have removed the Freezer to have it tested by a third-party testing facility and whether he

could identify such a facility, he initially identified a facility that “may” exist in Ohio. (Id., Exh.

PPP, Ford Depo. at 153:22-157:18.) However, after a break, Ford admitted that he did not know

whether such a test could be done at that facility. (Id., Exh. PPP, Ford Depo. at 162:4-22.)

        The fact that Ford signed a declaration in this case in which he stated a belief that he

needed to conduct additional testing, when he had never been provided with the substantial,

accurate and reliable test data gathered from May to September 2017, shows that the statements

in his declaration are not credible. It is completely inappropriate for an expert witness to provide

opinions without at least considering all of the relevant data and would certainly provide a basis

for excluding an opinion at trial that the test data was insufficient to support the testimony of

other expert witnesses in this case. See In re LLS Am., LLC, No. 09-06194-PCW11, 2013 WL

2896887, at *5 (Bankr. E.D. Wash. June 12, 2013) (holding an expert’s opinion that “insufficient

evidence” exists cannot be admitted when the expert has not reviewed all the available

evidence); Moussouris v. Microsoft Corp., 311 F. Supp. 3d 1223, 1244 (W.D. Wash. 2018)

(excluding expert opinion where “the expert offer[ed] opinions without a full understanding or

knowledge of the facts of the this case.”)); see also Rojas v. Marko Zaninovich, Inc., No. 1:09-

CV-00705 AWI, 2011 WL 4375297, at *6 (E.D. Cal. Sept. 19, 2011) (granting a motion to strike

portions of an expert’s testimony and noting that “[w]hen the lawyers maintain control of the


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 15
                                                                                   45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 22 of 41




information and parse out only what they choose, this presents a real risk of sandbagging; not by

the expert, but by the attorneys[.]”).

       There are other reasons why this Court should conclude that Ford is not a credible

witness. First, Ford testified that he has seen documents indicating the MT5-6 model freezer,

which is the model sold to Dickinson, has been used numerous times to freeze potato products.

(Bolinger Decl., Exh. PPP, Ford Depo. at 28:13-24.) When asked to provide those documents

Ford stated that he had not identified them in his report. That is not surprising because there is no

evidence that the MT5-6 model freezer was ever previously used to freeze potato products. The
evidence is that the MT5-6 model sold by FPS was intended to freeze blueberries, an entirely

different product. (See id. at Exh. OOO-1, Chang Depo. at 58:10-59:7 (Chang testifying that

while the Freezer sold to Dickinson is larger, and the other MT5-6 blueberry freezers lacked

sequential defrost systems, the general concept is similar).

       Second, Ford also testified to having seen documents showing that Peterson visited

Dickinson’s factory in July 2017 and ran a test on one compressor. (Id., Exh. PPP, Ford Depo. at

173:6-13.) That never occurred. As discussed below, Peterson’s only visit to Sugar City was in

September 2017 to observe the tests being performed by Colmac and Kemper, along with Kwok.

       Third, Ford testified that it took ten months to fix the Refrigeration System. (Id., Exh.

PPP, Ford Depo. at 102:12-22.) However, as discussed below, the record in this case shows that

after Nestle arrived in early April 2017 that the issues of concern with the Refrigeration System

were identified and resolved by May of 2017.

       Fourth, Ford stated in his expert report that, “based on three allegedly under-performing

freezers in a row, a reasonable conclusion can be drawn that the alleged deficiencies of the FPS

Freezer are in error or beyond conclusions ably supported by rational engineering analysis.” (Id.,

Exh. PPP, Ford Depo. at 207:7-23.) Ford testified he saw correspondence that there may have

been three freezers that did not perform that preceded the Freezer. (Id., Exh. PPP, Ford Depo. at

207:24-210:8.) However, there is no evidence that there were three under-performing freezers in

a row. Again, Ford is shown to make statements without any support.


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 16
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 23 of 41




       As discussed above, the only person with refrigeration system expertise that has

suggested that additional testing is necessary is Ford. All of the other refrigeration experts in this

case, including FPS’s own refrigeration engineering consultant Peterson, concluded that the data

obtained from testing conducted from May to September 2017 was accurate and reliable to show

that the Refrigeration System was meeting contract specifications. Certainly, this Court should

not find Ford’s declaration statements that additional testing is necessary to be more credible

than the testimony of all of the other experts without, at least, holding an evidentiary hearing.
       3.      The Deficiencies Identified in the Refrigeration System Were Systematically
               Identified and Eliminated.

       In April 2017, Nestle USA sent two well-qualified refrigeration engineering experts, Bent

Wiencke and Kris Hinds, to investigate the Refrigeration System and the Freezer to determine

why the Freezer could not provide contractual minimum performance specifications. (Id. at Exh.

S, Wiencke Depo. at 11:24-14:21, 17:15-24, 18:13-20:5, 21:13-22:18, 229:23-231:8; Exh. Y,

Hinds Depo. at 12:1-13:2, 21:23-23:7, 15:16-19:5, 191:1-3.) Nestle just wanted to figure out the

problem and solve it so that it could reestablish its potato product supply from Dickinson. (See

id.) In that regard, Wiencke and Hinds did not care one way or the other if the Refrigeration

System or the Freezer itself (or both) was the culprit. (See id.) Their only goal was to identify the

problem and then solve it. (See id.) Wiencke and Hinds are objective qualified experts and there

is no valid reason to suspect their investigation was biased.
       In conducting their analysis, Wiencke and Hinds set out to evaluate all potential problems

in the Refrigeration System (including by way of analyzing performance data), and based on that

data, to rule them out as causal culprits by either concluding they were not in fact problems (i.e.,

that the data indicated the equipment was functioning correctly) or to make mechanical

adjustments to fix them. For example, Wiencke and Hinds systematically analyzed and

eliminated: 1) problems with oil in the Refrigeration System by replacing the oil; 2) problems

with the “check valves” (by replacing them to a different brand); and 3) eliminating that the

Refrigeration System suffered from a “false load”. (Id. at Exh. S., Wiencke Depo. at 36:10-39:4,



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 17
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 24 of 41




59:1-60:8, 177:1-14; Exh. NNNN, Depo. Ex. 240; Exh. OOOO, Depo. Ex. 287; Exh. Y, Hinds

Depo. at 57:24-58:10, 114:14-116:13, 129:24-131:8, 160:18-162:9; Exh. PPPP, Depo. Ex. 252;

Exh. DD, Depo. Ex. 277, Exh. QQQQ, Depo. Ex. 336; Exh. KK, Provard Depo at 56:19-61:10,

126:23-130:17; Exh. LL, Depo. Ex. 431; Exh. QQ, Depo. Ex. 446; Exh. RR, Depo. Ex. 223.)

       By process of elimination, by June 29, 2017, based on the results of the data from the

June 20-22, 2017 site visit (discussed further below), Wiencke had concluded that “all major

refrigeration system issues we identified have been resolved by the refrigeration contractor [i.e.,

Kemper].” (Id. at Exh. S, Wiencke Depo. at 70:13-76:21; Exh. T, Depo. Ex. 327.) Wiencke also
reported that the “freezer throughput is still well below design specification and the only major

remaining issue is the freezer itself.” (Id.) Wiencke reached that conclusion because the data

indicated that there was an additional heat load (i.e., the Parasitic Heat Load) being generated

from inside the Freezer itself from a number of design defects, including FPS’s hot gas defrost

system. (Id.)

       Based on this extensive evidence, FPS and its expert Ford suffered little to no prejudice

in being able to rule out issues in the Refrigeration System that could affect the accuracy of the

system’s performance data because an exhaustive effort to do so was already performed by well-

qualified refrigeration engineers. Indeed, at his deposition, Ford admitted that the oil issue was

investigated and resolved. (Id. at Exh. PPP, Ford Depo. at 177:17-178:13.)
       4.       The Test Data Obtained From May 2017 Through September 2017 is Accurate
                and Reliable.
       The record in this case, including the deposition testimony of all of the individuals who

participated in conducting the tests and reviewing the data obtained, clearly shows that the data

gathered from May to September 2017 was accurate and reliable. Indeed, contrary to Ford’s

unsupported allegations to the contrary, no additional testing of the Freezer and the Refrigeration

System is necessary because any test that could be performed would be duplicative of the tests

that were already conducted by numerous qualified engineers and professionals. Those tests are

well-supported by actual performance data of both the Freezer (by measurements and data from



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 18
                                                                                45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 25 of 41




inside the Freezer and of the evaporator coils) and the Refrigeration System (by measurements

from the compressors). Accordingly, this Court should follow Med. Lab. Mgmt. Consultants v.

Am. Broad. Companies, Inc., 306 F.3d 806, 823 (9th Cir. 2002), and hold that because of this

overwhelming amount of alternative evidence, FPS suffered no prejudice (or at least insufficient

prejudice to issue a harsh sanction to Dickinson).

       In Med. Lab, the Ninth Circuit affirmed the district court’s decision denying spoliation

sanctions where the party requesting sanctions, Medical Laboratory, did not explain why it failed

to pursue alternative and secondary evidence sources that would have still allowed it to mount its
case. Id. at 823-825. Specifically, the Court found that there were digital copies of the lost data

available and multiple other experts had already inspected the data and offered opinions

regarding the same—but Medical Lab simply failed to pursue or inspect this available evidence

and instead insisted on a spoliation sanction. Id. at 823-24. Accordingly, the Ninth Circuit

affirmed that no sanction was warranted. Id. at 825.

       Here, just as in Medical Laboratory, FPS has failed to explain why the existing data is

insufficient for it to be able to conduct a sufficient analysis. Indeed, when objectively reviewing

the data, it becomes clear that the evidence is more than sufficient to analyze the Refrigeration

System’s performance capabilities. FPS and Colmac expressly agreed at the June 20-22, 2017

site visit that data should be collected on certain system performance metrics, including 1) the air

temperature entering the coils; 2) the air temperature leaving the coils; 3) the face velocity of the

air on the coils; 4) the suction pressure of the coils; 5) the suction temperature of the coils; 6) and

the return bend temperatures from the top the bottom of the coils. (Id. at Exh. J, Nelson Depo. at

85:11-91:12; Exh. K, Depo. Ex. 380.) The Colmac engineer who performed that testing, Trever

Pope, was well-qualified and trained on how to use that equipment, FPS personally assisted Pope

in gathering that data, and substantial performance data from calibrated equipment exists from

that test. (Id. at Exh. N, Pope Depo. at 13:25-17:14, 18:24-22:22, 26:6-29:6, 53:17-60:5, 61:2-

65:10; Exh. Q, Pope Depo. Ex. 398; Exhs. R1 to R9; Exh. R22.) Indeed, FPS’s Kwok had copies

of all that performance data from the time it was gathered. (Id.)


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 19
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 26 of 41




       Moreover, compressor performance data for nearly every day that the 800GLX

Compressor operated in 2017 and for critical dates when the 500 HP Compressor was operating

(such as June 20-22, 2017) was all produced by Kemper (and others). (Id. at Exh. KK, Provard

Depo. at 72:15-74:21, 75:9-77:12, 85:7-13, 96:10-13, 104:14-108:10, 146:6-20, 158:12-165:23;

Exh. NN, Depo. Ex. 219; Exh. XX, Depo. Ex. 449; Exh. YY, Depo. Ex. 450; Exh. ZZ, Depo. Ex.

451; Exh. DDD, Depo. Ex. 440.). All of the objective facts also indicate that the data from the

compressors is accurate and reliable because the equipment was repeatedly calibrated. As to the

800GLX Compressor, Jan Clarke, one of GEA’s Systems Diagnostic Engineers, personally
inspected and calibrated it. (Id. at Exh. EE Clarke Depo. at 19:9-12; 22:3-5; 27:16-21; 35:17-

36:4; 50:11-57:22; Exh. FF, Depo. Ex. 411.) Nestle’s Kris Hinds also testified that the 800 GLX

Compressor had been properly calibrated. (Id. at Exh. Y Hinds Depo. at 97:20-102:17, 128:4-

132:17; Exh. BB, Depo. Ex. 309; Exh. CC, Depo. Ex. 276; Exh. DD, Depo. Ex. 277.) As to the

500 HP compressor, Kemper’s Eric York testified in detail that Kemper calibrated that

equipment on a routine basis. (Id. at Exh. SS, York Depo. at 19:22-22:18; 37:2-16.) Thus, the

factual record indicates that the compressors were both calibrated and providing accurate and

reliable data from May of 2017 through September of 2017.

       FPS itself also gathered data on the compressors and at the Freezer. For example, around

July 5-6, 2017, FPS’s Jason Kwok conducted a site visit where he gathered and analyzed data

sets from both the Refrigeration System (the data available on the compressor control panels and

pressure gauges on the refrigeration system suction lines) and also the Freezer itself (the data

from the Freezer’s HMI control panel). (Id. at Exh. KK, Provard Depo. at 104:1-108:10; Exh.

DDD, Depo. Ex. 440.) Indeed, for all of the data gathered directly off of the Freezer’s HMI

control panel, Kemper calibrated the RTDs inside the freezer coils themselves and found that

they should have been reading colder (i.e., the Refrigeration System was performing better than

the readings indicated). (Id. at Exh. SS, York Depo. at 31:9-35:10; Exh. TT, Depo. Ex. 443; Exh.

UU, Depo. Ex. 445.)




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 20
                                                                                45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 27 of 41




          A vast quantity of performance data of both the Freezer and the Refrigeration System

also exists from the September 20-22, 2017 site visit, and FPS was intrinsically involved in

deciding the data-gathering and testing procedures and protocols for that visit. (Id. at Exh. KK,

Provard Depo. at 136:15-140:10, 141:12-143:9, 144:24-146:20.) Colmac collected performance

data on the Freezer, including using pressure transducers and air sensor to collect data. (Id. at

Exh. J, Nelson Depo. at 117:17-126:12; Exh. N, Pope Depo. at 61:2-65:10, 67:6-78:25; Exh.

AAAA, Depo. Ex. 399; Exh. BBBB, Depo. Ex. 400., Exhs. R10 to R21.) Moreover, on

September 22, 2017, Provard and Kwok remained on-site to run additional tests and collect
additional performance data. (Id. at Exh. KK, Provard Depo. at 151:4-12.) Provard collected data

on the incoming and outgoing product temperatures, the Freezer’s HMI control panel, and data

from both the 800GLX and 500 HP compressors. (Id. at Exh. KK, Provard Depo. at 151:13-

165:7; Exh. WW, Depo. Ex. 448; Exh. XX, Depo. Ex. 449; Exh. YY, Depo. Ex. 450; Exh. ZZ,

Depo. Ex. 451.) All of the data that Provard gathered is accurate and reliable. (Exh. KK, Provard

Depo. at 165:20-23; 175:10-16.) Provard also testified that all of the equipment from that test

had been calibrated. (Exh. KK, Provard Depo. at 171:15-175:9; Exh. AAA, Depo. Ex. 455.)

Kwok also gathered data on September 21-22, 2017. (Exh. EEE, Peterson Depo. 145:14-147:22;

Exh. GGG, Depo. Ex. 19; Exh. HHH, Depo. Ex. 20; Exh. III, Kwok Depo. at 231:1-5, 253:20-

254:9.)

          As discussed in detail in Taylor’s Declaration, this data and evidence was collected by

qualified professionals using accepted methods, from equipment that was calibrated within

reasonable industry-accepted tolerances, such that the data derived from the equipment is

sufficiently reliable and is of the type reasonably relied upon by refrigeration experts in the field

to complete a reliable analysis and reach sound engineering opinions regarding the performance

capabilities of the Refrigeration System. (Taylor Decl. at ¶¶ 42, 128, 132-133, 137, 138, 142,

168, 180.) The existing data is more than sufficient for any reasonable refrigeration engineer to

complete a full and accurate determination of whether this Refrigeration System was performing

adequately. (Id.)


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 21
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 28 of 41




       5.      There Are Numerous Design Deficiencies that Have Been Identified by Taylor,
               Both a Refrigeration and Freezer Design Expert, Without the Necessity of
               Testing.
       Dickinson’s primary liability theory is that FPS breached its contract to design and to

build a Freezer for Dickinson that would freeze 8,000 lbs. per hour of potatoes for 20-22 hours

per day with a specified minimum of 210 Tons of Refrigeration in cooling power from the

Refrigeration System, because, in actuality, FPS designed the Freezer in such a defective way

that it never had any chance of working properly with only 210 Tons of Refrigeration (and would

have required at least 290 Tons of Refrigeration in cooling power) (See Taylor Decl. at ¶¶ 9-

40.) Accordingly, Dickinson’s primary theory of liability is a design theory that asserts that this

Freezer would never have worked regardless of the Refrigeration System’s performance.

       Thus, the performance capabilities of the Refrigeration System itself are at best

marginally – if at all – relevant to rebutting Dickinson’s design defect theory because any

qualified engineer could make a professional assessment of Dickinson’s liability theory based

solely on the design of the Freezer itself. Other federal courts have correctly held that spoliation

claims do not apply (or are at least of a lesser concern) in cases involving allegedly defectively

designed products. See e.g., Green v. Ford Motor Co., No. 1:08-CV-0163-LJM-TAB, 2008 WL

5070489, at *3 (S.D. Ind. Nov. 25, 2008). Such courts correctly reason that in design defect

cases, the party asserting spoliation has not suffered any prejudice because the design itself can

be assessed by alternative means other than the subject product itself. See id. at *3-*4 (holding

that loss of vehicle in question did not affect manufacturer’s ability to defend design defect claim

because the design of the vehicle still existed).

       Suppose a company hires an engineer to design and build a working airplane. Suppose

further that the engineer creates drawings and schematics for the new airplane, but in the design

drawings, the engineer fails to include any wings for the plane. In that situation, a second

qualified engineer could review the plane’s design drawings and opine whether the design is

inherently flawed or not without ever needing to review flight tests or data from the actual

finished plane. Such performance tests or data might reveal additional information as to the



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 22
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 29 of 41




specific flaws of the design, but they would not inherently rebut the second engineer’s opinion as

to the adequacy of the design itself, as that engineer could opine on “paper alone” whether or not

the plane could possibly fly. The same analogy holds true here.

       On paper, the Freezer had no chance of working properly with only 210 Tons of

Refrigeration in cooling power. (Taylor Decl. at ¶¶ 35-36.) Therefore, the issue of whether the

Refrigeration System was capable of or indeed did provide a minimum of 210 Tons of

Refrigeration sheds little light on whether FPS’s design of this Freezer could ever meet the

contractual performance specifications. (Taylor Decl. at ¶¶ 37-38.) For similar reasons, the
current physical condition of the Freezer sheds little light – if any – on Dickinson’s design

theory. (Id.) There appears to be no dispute that the Freezer as-built matches exactly with FPS’s

design drawings and schematics. (Id.) Moreover, the parties all know from various design and

production documents what the component parts of this Freezer were, and in all material ways,

the Freezer’s various component parts functioned mechanically correctly. Thus, this is not a case

where the Freezer’s physical condition bears much – if any – relevance. (Id.)

       For whatever reason, FPS elected not to retain a Freezer design expert and has offered no

expert opinions to rebut Dickinson’s defective design theory. (Id.) But that does not mean such

an analysis is inherently impossible or that FPS suffered prejudice in its ability to do so. (Id.)

Indeed, even if the physical condition of this Freezer was somehow relevant to rebutting

Dickinson’s theory that FPS defectively designed it (it is not), FPS should be fully capable of

either re-furbishing this Freezer to its original design specifications or simply building another

one that matches the original design drawings and schematics. (Taylor Decl. at ¶ 37.)

       For similar reasons, it does not matter that certain FPS representatives were allegedly

prohibited from watching and photographing the disassembly and removal of the Freezer,

because nothing could have been learned by either party from watching the disassembly of the

Freezer that would in any way relate to Dickinson’s design theory or allow FPS to collect

Refrigeration System data. (Taylor Decl. at ¶¶ 38-40.)




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 23
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 30 of 41




       6.      The Refrigeration System is Substantially the Same as When the Freezer was
               Installed, and Ford Can Still Test the Two Compressors.

       The Court appears to have relied on Ford’s Declaration in holding that “significantly

meaningful discrepancies exist” in the Refrigeration System. (Dkt. 60 at pp. 11-12.) However,

Ford’s Declaration on this point is, at best, of questionable validity and is disputed by significant

contrary evidence. Kemper’s Eric York testified that, contrary to Ford’s testimony, the

Refrigeration System remains substantially the same as it was when the Freezer was installed,

and that the only things that have changed other than pipe sizes and locations are the flooded

vessel for the precool and the suction risers. (Id. at Exh. SS, York Depo. at 52:7-20.) Both the

800 GLX Compressor and also the 500 HP Compressor are both still installed, as is the

evaporative condenser. (Id. at York Depo. at 52:21-53:9.) Kemper’s Drew Provard also testified

that accurate drawings and schematics exist to track the make-up of the Refrigeration System

over all relevant time periods. (Exh. KK, Provard Depo. at 28:18-36:23; Exh. RRR, Depo. Ex.

412; Exh. SSS, Depo. Ex. 413; Exh. TTT, Depo. Ex. 414.)

       Moreover, any minor changes to the Refrigeration System as it was comprised when the

Freezer was installed compared to its current state do not prevent substantial testing of the

system. For instance, one of Ford’s contentions is that the compressors were unable to provide at

least 210 Tons of Refrigeration in cooling capacity. (Taylor Decl. at ¶ 148.) There is no

legitimate reason why Ford cannot test both compressors to assess that assertion to this very day.
(Id.; see also id. at Exh. SS, York Depo. at 30:23-31:8.) Indeed, Ford was provided an

opportunity to conduct such a test at his site inspection in October of 2018, but for whatever

reason, he chose not to do so. (Taylor Decl. at ¶ 148.) Yet any reasonable refrigeration engineer

could operate either the 800 GLX Compressor or the 500 HP Compressor (separately or in

tandem) on the current Refrigeration System, collect data regarding that performance, and then

utilize the manufacturer’s software to determine its ultimate cooling capacity measured in Tons

of Refrigeration. (Id.) Despite opportunities to conduct such tests, Ford and FPS have failed to do

so, but that is not because Dickinson prohibited them from doing that test.



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 24
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 31 of 41




C.     Additional Evidence and Further Clarification of the Reasons for Dickinson’s
       Decision to Install the GEA Freezer and Reconfigure the Refrigeration System
       Show that Dickinson Did Not Willfully or Culpably Destroy Evidence.
       1.     The Court Was Unduly Influenced by Taylor’s Inspection and Testing in
              November 2017.
       In entering the Order, the Court seems to have been unduly influenced by the fact that

Taylor was able to conduct a test on November 18, 2017 prior to the disassembly of the Freezer

and Ford, who was not retained until September 2018, was not able to conduct a similar test,

which the Court found prejudicial to FPS. The Court also concluded that Dickinson must have

concluded that additional testing was needed. As discussed above, Dickinson never concluded
that additional testing was needed and never asked Taylor to conduct any tests. Taylor conducted

those tests on his own accord before he became aware of the substantial testing conducted from

May to September 2017, with the direct involvement of FPS. In any event, any prejudice from

the Taylor test can be completely eliminated by not allowing Taylor to testify about that test and

the data obtained from that test. The Taylor test is merely duplicative of the prior test data.
       2.      The Court Was Unduly Influenced by Jason Kwok’s Misleading Declaration, as
               the Record Now Shows that FPS Was Actually Investigating the Adequacy of
               the Refrigeration System Well Prior to the Lawsuit.

       In the Order, the Court found that FPS’s purpose in attending the September 20-22, 2017

site visit was to “resolve performance issues” or to merely “troubleshoot” the system, as opposed

to evaluating whether the Refrigeration System was capable of providing 210 Tons of

Refrigeration and reaching -40° F. at the coils. In so holding, the Court appears to have relied on

the Declaration of Jason Kwok wherein he asserts that FPS service technicians were not at

Dickinson’s facility “to inspect the refrigeration infrastructure” and that they were merely there

to “troubleshoot” the Freezer. (Dkt. 41 at ¶¶ 7, 11.) At his deposition, taken after briefing on the

Motion closed, Kwok provided a much different story.

       On January 8, 2019, Kwok was deposed in this case and testified at length regarding his

personal experience collecting performance data on this Freezer and Refrigeration System. Kwok

testified that FPS’s president Jeffrey Chang expressly instructed him to evaluate the




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 25
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 32 of 41




Refrigeration System, including collecting data and readings on air temperature and pressure

sensor readings, in order to compare that to the data that had been collected by Colmac Coil in

June of 2017. (Bolinger Decl. at Exh. III, Kwok Depo. at 189:21-191:25; Exh. KKK, Depo. Ex.

92.) FPS’s Kwok and Chang also expressly asked Peterson to help analyze Wiencke’s position

that the Refrigeration System was adequate and that the problems were with the design of the

Freezer. (Id. at Exh. III, Kwok Depo. at 213:10-25; Exh. LLL, Depo. Ex. 93.)

       Kwok testified that the purpose of the September 20-22, 2017 site visit was to allow

FPS’s refrigeration engineering consultant Peterson to look at the actual installation of the
Refrigeration System. (Id. at Exh. III, Kwok Depo. at 231:1-5; 231:25-232:5; 236:5-13.) Chang

also testified that one of the goals of the site visit was to make a determination and reach

agreement as to how many Tons of Refrigeration the Refrigeration System was supplying to the

Freezer and whether the system could reach -40°F at the coils. (Id. at Exh. OOO-2, Chang Depo.

at 168:14-19; 169:12-18; 191:16-192:5.) Indeed, Kwok admitted that at that meeting, Peterson

told the entire group that the Refrigeration System was providing 240 Tons of Refrigeration in

cooling capacity and was reaching -40° F at the coils. (Id. at Exh. III, Kwok Depo. at 245:11-

247:17.) Based on the results of the site visit, Kwok also agreed with Peterson that the

Refrigeration System was providing 240 Tons of Refrigeration in cooling capacity and was

reaching -40° F at the coils. (Id. at Kwok Depo. at 247:20-23.) Kwok also recalled that Wiencke

stated at that meeting that the Refrigeration System was hitting those performance metrics, and

Kwok agreed with Wiencke’s statement. (Id. at Kwok Depo. at 247:24-248:23.)

       It is therefore disingenuous of Kwok to represent to this Court that he was only on-site to

“troubleshoot” and not to “resolve performance issues,” when he testified at length and

repeatedly that the purpose of his multiple visits was to collect performance data and to evaluate

whether the Refrigeration System was performing properly. Moreover, despite Kwok’s

admission that during the September 20-22, 2017 site visit, the Refrigeration System was capable

of providing 210 TR and reaching -40° F. at the coils, the Court’s jury instruction would




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 26
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 33 of 41




preclude the jury from hearing and considering that admission. That is a particularly harsh result

to Dickinson in light of the existing evidence.

        Moreover, the Court also appears to have relied on Kwok and Peterson in finding that

FPS was not provided an adequate opportunity to investigate because of a pre-litigation and post-

litigation distinction. No case law supports that distinction as being important. What is relevant is

that FPS suffered no prejudice in terms of its ability to assert that the Refrigeration System was

purportedly incapable of providing 210 Tons of Refrigeration and reaching -40°F at the coils,

when considerable evidence exists that FPS was asserting the exact same theory from at least
June of 2017 through September of 2017. FPS cannot reasonably be seen to have been deprived

of the opportunity to investigate that theory now, when it already investigated the exact same

theory with Kwok and Peterson (and gathered an abundance of existing data on that point) in the

summer and early fall of 2017, more than six months before the Freezer was disassembled. The

fact that a lawsuit was filed by Dickinson in the interim does not change that FPS had the ability

and opportunity (and in fact did) evaluate the Refrigeration System in detail. See Gaffield v. Wal-

Mart Stores E., LP, 616 F. Supp. 2d 329, 338 (N.D.N.Y. 2009) (finding that because plaintiff had

ample time before the complaint was filed to inspect the evidence no sanctions were warranted.)

        Indeed, given Peterson’s admission that the Refrigeration System was performing

correctly, it is not at all surprising that FPS chose not to retain or to disclose him as a retained

testifying expert. Certainly, the rules of procedure do not require FPS to do so, but rather allow a

party in that scenario to retain a different testifying expert. But that does not mean that FPS was

inherently prejudiced because its first consulting refrigeration engineer provided them with an

adverse opinion when FPS had a full opportunity to investigate Ford’s current theory and,

indeed, that theory is what FPS has asserted all along and continues to assert to this day.
        3.      Dickinson’s Decision to Disassemble and Remove the Freezer was Made Based
                on the Good-Faith Belief that FPS Had Obtained All the Performance Data
                from the Freezer that It Could Possibly Ever Need.
        In the Order, the Court appears to have concluded that Dickinson intentionally gave FPS

the mistaken impression that from July 24, 2017 through September 2017, Dickinson was giving


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 27
                                                                                   45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 34 of 41




FPS additional opportunities to fix the Freezer. (See Dkt. 69 at p. 20.) Dickinson respectfully

submits that the objective evidence does not support that FPS was even under the subjective

belief that it was being given additional cure opportunities in that time frame, but regardless, the

evidence is clear that – notwithstanding what FPS may have subjectively believed – from July

13, 2017 through to the disassembly of the Freezer, Dickinson’s representations to FPS were

consistent: Dickinson had revoked acceptance of the Freezer, was making a claim against FPS

for substantial damages, and would be replacing the defective Freezer with another freezer.

Dickinson submits contemporaneously with this brief the Declaration of its in-house counsel
Steve Schossberger. In that Declaration, Schossberger explains that by late June of 2017, he was

personally aware that: 1) extensive performance data had been gathered by Colmac, Nestle,

Kemper, and FPS, including the June 20-22, 2017 site visit data; 2) all purported problems with

the Refrigeration System (such as the oil problems and the check valves) had been resolved or

eliminated as potential causes of the Freezer’s inability to perform; 3) that according to Nestle’s

engineers Wiencke and Hinds and Kemper’s engineering supervisor Provard, the performance

data definitively indicated that with two compressors running, the Refrigeration System was

functioning adequately; and 4) the only remaining source of the Freezer’s inability to perform

properly was the design of the Freezer itself (which was creating significantly more than 210

Tons of Refrigeration in Parasitic Heat Load). (Schossberger Decl. at ¶ 5.) That is why

Schossberger sent a letter on July 13, 2017 to FPS revoking Dickinson’s acceptance of the

Freezer and asserting a claim for damages. (Id. at ¶ 6.) In that letter, Schossberger also expressly

noted that Dickinson would be ordering a new replacement freezer. (Id.)

       While true that on July 24, 2017, Shewfelt sent Schossberger a letter claiming that there

were issues that had not been fully investigated regarding the Freezer’s failure to perform, those

allegations were false, had already all been investigated thoroughly by Nestle, Kemper, Colmac

and FPS, and Wiencke had specifically ruled all of them out as potential causation problems. (Id.

at ¶¶ 7-8.) Schossberger therefore interpreted Shewfelt’s letter as: 1) being uninformed about the

facts of the investigation to date; and 2) as being consistent with FPS’s prior stubborn refusals to


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 28
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 35 of 41




Wiencke’s conclusion that the Refrigeration System was adequate and that the problem was the

Freezer’s faulty design. (Id.) Schossberger did not interpret Shewfelt’s letter as a request for

additional opportunities for FPS to cure the defects in the Freezer, and indeed, nothing in the

letter says that. (Id.) Schossberger did not intend (and nothing in his communications indicates

otherwise) that he was offering FPS additional opportunities to fix the Freezer. (Id. at ¶ 8.)

       The Court appears to have misunderstood Dickinson’s motivations in that regard by

relying in part on a September 27, 2017 email from Bent Wiencke in finding that, “As late as

September 27, 2017, after the September 21, 2017, site visit, Dickinson asked FPS to ‘outline a
plan [sic] what FPS intends to do . . . for all modification you are planning to perform’ on the

FPS Freezer, implying FPS should continue with its repair attempts, rather than prepare for

litigation. Dkt. 44-41, at Exhibit 15-1.” (Dkt. 69 at p. 21; see also id. at p. 7 (“On September 27,

2018 [sic], Dickinson asked FPS to outline a plan for what it intended to do to modify the FPS

Freezer.”) However, the email cited by the Court as support for this finding is from Bent

Wiencke of Nestle, not Dickinson. (Schossberger Decl. at ¶¶ 15-17.) Wiencke is a Nestle

employee, and therefore his statement cannot be imputed to Dickinson. (Id.)

       Furthermore, the Court also appears to have misunderstood Dickinson’s motives and the

manner in which Dickinson purchased the replacement GEA freezer. First, Dickinson informed

FPS on July 13, 2017 that it intended to purchase a replacement freezer. (Id. at ¶ 6.) Thus, while

true that Dickinson did not inform FPS that it had ordered a replacement freezer from GEA in

September of 2017 (not August as this Court found), FPS knew months before that Dickinson

would be ordering a replacement freezer from someone. (Id. at ¶¶ 24-29.) And Dickinson never

indicated, expressly or impliedly, to FPS that it had or would vary from that position. (Id.) Thus,

it should not have come as any surprise whatsoever to FPS that Dickinson had ordered a

replacement freezer in September of 2017, even if FPS was not aware of the GEA freezer

purchase until sometime later. (Id.)




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 29
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 36 of 41




       4.      The Court Was Unduly Influenced by Dickinson’s Decision to Not Allow FPS
               to Observe the Disassembly of the Freezer.

       A review of the Court’s decision strongly suggests that the Court was unduly influenced

by Dickinson prohibiting FPS from observing the disassembly of the Freezer in January 2018.

Dickinson’s decision was not made with any intent to deprive FPS of access to evidence. (Id. at

¶¶ 33-36.) First, it is important to understand that FPS’s request to monitor the disassembly was

made at the eleventh-hour and through confusing communication channels. (Id. at ¶ 34.) On

December 22, 2017, Dickinson’s outside counsel, Dane Bolinger of Hawley Troxell, sent a letter

to FPS’s attorney John Shewfelt. (Id.) That letter does say that FPS could take the uninstalled

Freezer and store it at FPS’s expense, but nothing in that letter “invited” FPS to monitor the

disassembly, and, critically, the letter also tells Shewfelt to “please coordinate with [Bolinger’s]

office so [Bolinger and Shewfelt] can make the necessary arrangements.” (Id.) However, instead

of coordinating with Bolinger, FPS instead waited until January 12, 2018, the very day before

disassembly was scheduled, to reach out to Dickinson, and then only did so not by

communicating through counsel (the manner that had been requested) but rather by merely

emailing one of Dickinson’s managers, Todd Campbell. (Id.) Thus, FPS bears some

responsibility for communicating its request in a confusing and last-second manner.

       Moreover, Dickinson did not believe that there was any basis for FPS to need to monitor

the removal because it did not see (and does not see to this day) what information FPS could
possibly glean from merely watching the removal of the Freezer. (Id. at ¶ 35.) In that regard,

Dickinson was relying on the representations from Peterson that the Refrigeration System was

sufficient, and it reasonably believed that FPS had conceded there was no longer any need for

additional testing. (Id.) Moreover, FPS did not ask to participate in the removal of the Freezer,

and indeed, given that it waited until the eleventh-hour to even reach out to Dickinson, there

could have been no practical way that it could have done so, because Dickinson at that point had

already spent several weeks planning the technical arrangements for the specialized contractors

to complete that work. (Id.)



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 30
                                                                                 45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 37 of 41




       Additionally, Dickinson was aware of the very real safety concerns with allowing any

personnel to be present for the disassembly work other than those that there were truly necessary

and had already been previously approved and planned for. (Id. at ¶ 36.) Given that the date had

been arranged for extensively in advance, Dickinson could not realistically cancel and re-

schedule a mere half-day beforehand without extreme expense to Dickinson, and Dickinson was

concerned that the contractors would not have sufficiently planned in their safety protocols for

additional “observers.” (Id.) Dickinson was also concerned with the liability concerns of FPS

employees or representative being injured during the construction work. (Id.) Thus, Dickinson’s
decision to deny FPS its eleventh-hour request to monitor the disassembly of the Freezer was

made in good faith and not with any intent to deprive FPS of access to relevant evidence.
       5.      The Court Was Unduly Influenced by Dickinson’s Decision to Retain
               Possession of the Freezer.

       It also appears that the Court was unduly influenced by Dickinson’s decision to retain

possession of the Freezer, given that it had previously suggested that FPS would be allowed to

take possession of the Freezer. However, it is important to remember that Dickinson had already

paid over $800,000.00 for the Freezer. (Id. at ¶ 37.) Dickinson was further aware that based on

principles of the Uniform Commercial Code, a buyer who has rightfully revoked acceptance of

non-conforming goods, but who has also already paid for those goods, retains a security interest

in them. See e.g. IDAHO CODE ANN. § 28-2-711(3); (Id. at ¶ 37.) Dickinson was also already
concerned that FPS could be “judgment proof” and might be financially incapable of paying a

large settlement or judgment to Dickinson. (Schossberger Decl. at ¶ 37.) Thus, Dickinson

became concerned that if FPS took possession of the Freezer, FPS might then sell the Freezer

and, despite Dickinson’s lien interest, retain the sale proceeds without ever paying them to

Dickinson. (Id.) Accordingly, based on that concern, Dickinson decided that instead of returning

the Freezer to FPS, Dickinson would instead (as it believes it was and is legally entitled to do)

retain possession of the Freezer in order to enforce its security rights. (Id.) Indeed, it appears

Dickinson’s concerns were well justified, as in correspondence produced by FPS, on January 12,



DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 31
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 38 of 41




2018, FPS’s Jason Kwok stated that FPS wanted to take possession of the Freezer to sell it (not

to preserve it or inspect it further for evidence). (Id. at ¶ 38; See also Schossberger Decl. Exh.

K.) Critically, Kwok’s email was sent after FPS had been notified that Dickinson’s lawsuit had

been filed, demonstrating FPS was concerned with selling the Freezer, not retaining it as

evidence. (See Dkt. 69 at pp. 8-9 (finding that Dickinson’s counsel notified FPS’s counsel of the

lawsuit and of its intent to remove the Freezer by letter dated December 22, 2017)). Accordingly,

Dickinson kept possession of the Freezer in order to protect its security interest, and not out of

any desire to harm FPS’s ability to defend the case or access relevant evidence.
D.     Although Dickinson Contends That No Sanctions for Spoliation Are Appropriate in
       the Case, There Are Less Harsh Alternative Sanctions Available.
       1.     The Instruction is Overbroad in that it Awards FPS Relief That Goes Far
              Beyond Its Theory That It Could Not Evaluate the Refrigeration System.

       The current sanction is a non-rebuttable presumption in the form of a jury instruction,

instructing, in relevant part, that: “As a result of this spoliation, you are to presume that had

Dickinson not destroyed the FPS Freezer and Refrigeration System, FPS would have been able

to prove that the FPS Freezer was capable of performing at the levels specified by the Parties’

Agreement.” (Dkt. 69 at p. 39.) The current instruction is overly broad in that it awards FPS an

instruction about the performance capabilities of the Freezer, when FPS’s only complaint is that

it was precluded from collecting data on the Refrigeration System. That is, FPS’s only expert

witness is Ford, who is a refrigeration expert, not a freezer design expert. FPS’s defense is that

the Refrigeration System was inadequate (a causation defense) – not that the Freezer was

properly designed. However, without presenting any evidence regarding the adequacy of the

design of the Freezer, the current instruction directs a finding that the Freezer “was capable of

performing at the levels specified” in the contract. Such an instruction is overly broad,

particularly in light of the fact that Ford has now testified that the Refrigeration System was

capable of 210 TR (see supra), and the Freezer’s production was substantially less than as

represented to Dickinson by FPS’s Justin Lai of 8,000 pounds of product per hour for 20 to 22

hours per day, seven days a week.” (Bolinger Decl. at Exh. G, Depo. Ex. 105 at DFF1741.) Any


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 32
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 39 of 41




instruction based on Ford’s purported inability to inspect the Refrigeration System, should be

limited to the Refrigeration System.
        2.      A “Non-Rebuttable Presumption” is Particularly Harsh and is Not Supported
                by the Case Law.
        The type of instruction that was given—a non-rebuttable presumption—is the harshest

type of adverse jury instruction available. The fact that the presumption is “non-rebuttable”

means that rather than a true presumption (which may be overcome),3 it is a direct statement of

what the jury must find.4 Because the instruction cannot be rebutted, such an instruction is the

equivalent of directing the jury “that certain facts are deemed admitted and must be accepted as

true.” See Apple Inc. v. Samsung Elecs. Co., 881 F. Supp. 2d 1132, 1150 (N.D. Cal. 2012)

(“Apple I”) (noting that such adverse instructions are the harshest and appropriate only in cases

of bad faith); accord Pension Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec., 685

F. Supp. 2d 456, 470 (S.D.N.Y. 2010). That is too harsh a result on this record.

        Moreover, a close reading of Apple I shows that it does not support a “non-rebuttable

presumption,” but rather it allows for a mandatory presumption, and despite the somewhat

confusing terminology, a mandatory presumption is rebuttable. “When a spoliating party has

acted willfully or recklessly, a court may impose a mandatory presumption.” (Dkt. 69 at 39

(quoting Apple I (quoting Pension Comm., 685 F. Supp. 2d at 470))). But in the Pension Comm

case, the Court correctly held that “Even a mandatory presumption, however, is considered to be
rebuttable.” Pension Comm., 685 F. Supp. 2d at 470 (italics in original).

        Moreover, Apple I was overturned because the adverse instruction was too harsh. In

Apple Inc. v. Samsung Elecs. Co., Ltd., 888 F. Supp. 2d 976, 995 (N.D. Cal. 2012) (“Apple II”),


3 “A presumption shifts the burden of production or persuasion to the opposing party, who can then
attempt to overcome the presumption.” PRESUMPTION, BLACK'S LAW DICTIONARY (11th ed. 2019).
4 “‘Conclusive presumptions’ or ‘irrebuttable presumptions’ are usually mere fictions, to disguise a rule
of substantive law . . . and when they are not fictions, they are usually repudiated by modern courts.”
CONCLUSIVE PRESUMPTION, BLACK'S LAW DICTIONARY (11th ed. 2019) (quoting John H.
Wigmore, A Student’s Textbook of the Law of Evidence 454 (1935)); see also Jackson v. Jackson, 67 Cal.
2d 245, 247, 430 P.2d 289, 290 (1967) (“[T]he so-called conclusive [or irrebuttable] presumption is really
not a presumption but rather a rule of substantive law.”).


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 33
                                                                                     45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 40 of 41




the district court overturned the magistrate’s instruction in Apple I because the moving party

failed to make a “showing of prejudice to warrant a strong adverse inference instruction that

permits the jury to find [the allegedly spoliating party’s] spoliation ‘determinative’ of all issues

in the case.” Id. at 995. The basis for this finding was due to the fact that the moving party had

access to other evidence and “‘should have been able to glean’ much material evidence ‘from the

documents actually produced, the extensive deposition testimony, and the written discovery

between the parties.’” Apple II, 888 F. Supp. 2d at 994 (quoting In re Oracle Corp. Sec. Litig.,

627 F.3d 376, 386 (9th Cir. 2010). The new instruction crafted in Apple II was significantly less
restrictive. See Apple II, 888 F. Supp. 2d at 995; see also Beck v. Test Masters Educ. Servs., Inc.,

No. CV 04-1391 (JDB), 2012 WL 10817176, at *7 (D.D.C. Sept. 25, 2012) and Beck v. Test

Masters Educ. Servs., Inc., 289 F.R.D. 374, 380 (D.D.C. 2013) (modifying mandatory non-

rebuttable presumption as too harsh in the absence of bad faith and holding that federal courts

uniformly favor a permissive rather than mandatory instruction).

       Dickinson respectfully submits that – at minimum – the same should happen here. That

is, given the lack of bad faith on Dickinson’s part, the fact that FPS has never argued or

presented any evidence regarding the design of the Freezer, and the amount and quality of

evidence available to FPS, even if the Court finds that an adverse instruction is warranted: (1)

any such instruction should be rebuttable and permissive and; (2) if there is any question

regarding the sufficiency or reliability of the evidence available to FPS, the Court should wait to

issue any such instruction and consider whether an evidentiary hearing is merited.5
E.     This Court Should Allow Oral Argument and Should Consider Whether an
       Evidentiary Hearing or a Jury Instruction Conference Are Necessary.
       As noted above, Dickinson respectfully requests that this Court conduct oral argument on

this Motion. Moreover, as discussed above and on the prior motion, there are serious questions of


5 An example of a less harsh instruction might be similar to the one given in Apple II. See Apple
II, 888 F. Supp. 2d at 995 (“[The offending party] has failed to preserve evidence for [non-
offending party’s] use in this litigation after its duty to preserve arose. Whether this fact is
important to you in reaching a verdict in this case is for you to decide.”).


DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 34
                                                                                  45670.0013.12171209.13
       Case 1:17-cv-00519-DCN Document 81-1 Filed 09/06/19 Page 41 of 41




fact involved on these spoliation issues, and the Court may be required to weigh the credibility

and admissibility of expert opinions from FPS, Dickinson, and third-parties. As such, the Court

may wish to consider conducting an evidentiary hearing on this matter, as courts often correctly

conduct evidentiary hearings to determine the merits of a spoliation claim. See e.g. Diabetes

Centers of Am., Inc. v. Healthpia Am., Inc., CIV. H-06-3457, 2008 WL 336382, at *1 (S.D. Tex.

Feb. 5, 2008). Moreover, as the Court sets forth in its “Trial Procedures” on the Court’s website,

the Court often works with the parties to “try to conduct at least 2 or 3 informal jury instruction

conferences off the record to try and resolve most differences by agreement.” Dickinson
respectfully requests that if the Court is inclined to revisit the language of its adverse instruction,

a hearing or informal jury instruction conference would be appropriate.
                                      V.      CONCLUSION

       For the reasons stated above, this Court should reconsider its Order and either vacate any

sanctions against Dickinson or modify that decision appropriately.
       DATED THIS 6th day of September, 2019.

                                               HAWLEY TROXELL ENNIS & HAWLEY LLP


                                               By/s/ John F. Kurtz, Jr.
                                                  John F. Kurtz, Jr.
                                                  Attorneys for Plaintiff/Counter-Defendant

                                   CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 6th day of September, 2019, I electronically filed the
foregoing DICKINSON’S MEMORANDUM ISO MOTION FOR RECONSIDERATION with
the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

Elijah M. Watkins                                    Megan A. Olmstead
Elijah.watkins@stoel.com                             megan.olmstead@stoel.com


                                               /s/ John F. Kurtz, Jr.
                                               John F. Kurtz, Jr.
                                               Dane Bolinger




DICKINSON’S MEMO. IN SUPP. OF MOT. FOR RECONSIDERATION - 35
                                                                                   45670.0013.12171209.13
